Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Assistance for independent inventors is provided by the USPTO.  Please call 1-866-767-3848 or email innovationdevelopment@uspto.gov.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Section 2163.03 (V) of the MPEP states:
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

In claim 1, the phrase ‘the device according to claim I, keeps an active profiling of driver’s respiration;’, as best understood, is not adequately described in applicant’s specification.  That is, there is no structure set forth in applicant’s specification that would accomplish the function of keeping an active profiling of 

Also in claim 1, the phrase ‘provide mean of maintaining ambient temperature’ , as best understood, is not adequately described in applicant’s specification.  Applicant’s specification merely states that ‘[t]he invention per se its further embodiment allows to create an ambient temperature around the driver’.  How is this accomplished?  There is no structure in applicant’s specification that accomplishes this function.  

Also in claim 1, the phrase ‘provides mean of temperature sensing while rim tracks changes in palm’, as best understood, is not adequately described in applicant’s specification.  What specific structure is used to ‘track changes in palm’?  What changes are tracked?

Also in claim 1, the phrase ‘keeps an active profiling of driver’s respiration’, as best understood, is not adequately described in applicant’s specification.  What specific structure is set forth in applicant’s specification that accomplishes this function?  Applicant’s specification merely states ‘a physical assembly of heart 
In claim 2, there is no structure in applicant’s specification that determines if the drives ‘passes out’ or has ingested alcohol.  Applicant is respectfully asked to point out where in the specification there is structure that determines if the driver has fainted, passed out or drank alcohol.  Further, there appears to be no structure that allows communication between sensors and a ‘vehicle stopping assist portion’.  What structure is set forth in applicant’s specification that allows for the car to receive a signal that a patient is unable to drive, due to a medical condition or passing out or fainting or drunkenness, so that the car can understand said signal and ‘provide a steady stop to the vehicle’.  
Applicant must keep in mind the following statute:

35 U.S.C. 132   Notice of rejection; reexamination.
(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be No amendment shall introduce new matter into the disclosure of the invention. (emphasis added)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1,2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1;
[0041] Claim I: The current invention aims to provide a heart monitoring device where:
the device according to claim I, can be attached to the steering of the car (This statement is vague and indefinite.  It does not specify any structure that is attached to a steering wheel of a car);

(This statement is vague and indefinite.  It does not specify any structure that is attached to a seat belt of a car);

the device according to claim I, is a mean of keeping an active profiling of the heart (This statement is vague and indefinite.  It does not specify any structure for keeping an active profiling.  Moreover, it is not clear what is meant by ‘keeping an active profiling’.  Is a comparison made with a profile?  What about the heart is profiled?);

the device according to claim I, keeps an active profiling of driver’s respiration (This statement is vague and indefinite.  It does not specify any structure for keeping an active profiling.  Moreover, it is not clear what is meant by ‘keeping an active profiling’.  Is a comparison made with a profile?);

the device according to claim I, provides mean of temperature sensing while rim tracks changes in palm (This statement is vague and indefinite.  It is not clear what structure is being claimed; how and what changes are being tracked by sensing a patients’ palm by a rim.), and

(This statement is vague and indefinite.  It is not clear what structure is being claimed.)

Re claim 2;

[0042] Claim II: The heart monitoring device further provide means to alert the contacts (Where are the contacts stored and how are they accessed?) in case the driver is detected with abnormal cardiac activity, provides means to alert the emergency pre- input contacts (It is not clear what is meant by ‘pre-input contacts’.  Such statement is vague and indefinite), stops the car and lock the car if the driver faints or passes out because of medical condition or alcohol intake (there is no structure set forth that that determines if a user has fainted or passed out or ingested alcohol.  The scope of the claim cannot be determined since inadequate structure is set forth to accomplish the desired function.)


Further, regarding claim 1, the preamble of the claim refers to the aims of the device, not the device itself.  The preamble should be written as, for example, 
‘A system comprising;’



Further, regarding claim 2, the claim should refer to claim 1 as, for example, 
‘The system of claim 1, further comprising;’ 
As in claim 1, the body of the claim should set forth structure that further defines or limits the structure set forth in claim 1.



Claims 1,2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al (2018/0141568) and Androulakis (2020/0352514).
As mentioned above, claim 1 includes merely functional language, and is in an improper format that renders an accurate analysis of the scope of the claim difficult.  However, the examiner’s best guess as to what applicant is intending to claim is as follows:
Sensors that can be attached to a steering wheel of a car, and a seat belt of a car, and that can provide signals of heart rate, respiration and temperature.  (at least ¶110 of Singhal teaches sensors that detect heart rate, temperature, breathing rate, etc.  It would have been obvious to place such sensors on the steering wheel in order to sense heart rate and body temperature since the skin of the hands are usually exposed, and the steering wheel provides a convenient location to make contact so that signals can be reliably sensed.  Further, to place sensors on the seat belt would allow for sensing respiration, or breathing rate, since the sensor would be in contact with the patient’s chest and would be able to sense chest expansion upon breathing.  Such placement of sensors would merely yield predictable results.)
Claim 1 is also assumed to include a manner of active profiling respiration and heart rate.  (at least ¶110 of Singhal also teaches creating a baseline profile that is used to compare with later measurements to indicate the health of the driver).

 Singhal does not explicitly teach a manner of maintaining ambient temperature.  The examiner is guessing that such temperature is maintained based upon sensed conditions.  However, Androulakis teaches controlling the HVAC for a car, based upon sensed HR or Ecg signal; see at least the abstract.  It would have been obvious at the time of filing of the claimed invention to use the temperature control of Androulakis with the device of Singhal since merely predictable results would occur, such as controlling the temperature so that the patient is more comfortable during a medical situation.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al (2018/0141568) and Androulakis (2020/0352514) and further in view of Kim et al (2018/0043901).

As best understood, claim 2 includes the ability to send an alert to a remote location for emergency medical assistance.  At least ¶7,14 of Kim teaches wirelessly calling for medical assistance.  It would have been obvious at the time of filing of applicant’s claimed invention to use the remote calling feature of Kim with the device of Singhal in order to make sure the patient receives care as soon as possible during a medical emergency.  
Further, as best understood, claim 2 allows for stopping and locking the car.  As taught in at least ¶111 of Singhal, a comparison is performed between current sensed conditions and a user’s profile.  If warranted, the car will automatically change operating mode.  At least ¶119 of Singhal teaches emergency braking, if conditions warrant.  Such braking is considered to bring the car to a stop.  Further, to lock the car based on sensed conditions would have been obvious since it is merely automating manual activity, and it would keep the user safe until help arrived.  See, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because .



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vardaro et al (2019/0391581) is considered to teach many features of applicant’s invention, including sensors on a steering wheel to sense skin temperature, heart rate etc. (¶88), and sensors on the seat belt to sense respiration (¶44).  Also, the vehicle can switch to autonomous mode based upon sensed patient conditions, see at least the abstract.  





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792